DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on January 11, 2021.  As directed by the amendment, Claims 1, 5, 6, and 10 have been amended.  Claims 3 and 8 have been cancelled.  Claims 16 and 17 are new claims. Claims 1, 4-6, 9-10, and 16-17 are pending in the instant application.
Regarding the Office Action filed October 15, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However additional objections have been found.  Please see below for more details.
Applicant has not resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been maintained.  It is noted that the previous rejection under 35 USC 112(b) for Claim 3 is still maintained and is now applied to amended Claim 1.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further limit components being in a grouping that are located remotely from the interface appliance as well as further add the subject interface and interface appliance while canceling Claims 3 and 8.  Applicant has also added new claims.  
Claim Objections
Claim 10 is objected to because of the following informalities:  
The phrase “a bi-level positive pressure support therapy regime” should be changed to “the bi-level positive pressure support therapy regime” to maintain consistency (Claim 10, Line 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “remotely” (Line 22).  The term “remotely” is a relative term which renders the claim indefinite.  The term “remotely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “remotely” is relative because it is unclear how remote these components are from the interface appliance.  The components could be in different parts of the room, outside, only an inch apart, and/or just separate components to fit the term “remotely”.  However, there are no boundaries regarding what is considered “remote” and what is not.  Therefore, the definition of “remotely” cannot be determined.  For examination purposes, the claim limitation will be interpreted as if the component is not in direct contact with the interface appliance or is connected via a conduit in between, then it meets the claim limitation.  Similar rejections are applied to Claim 6 (Line 9).
Claims 4-6, 10, and 16-17 are rejected for being dependent on rejected Claims 1 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allum et al. (US 2011/0214676) in view of Freitag et al. (US 2008/0135044).
Regarding Claim 1, Allum discloses a system (apparatus of Fig 4) configured to deliver a blending gas enriched pressurized flow of breathable gas to the airway of a subject (gas from gas delivery source and air entrained through entrainment port, systems and methods may include gas source, a gas delivery circuit, and a nasal interface allowing breathing ambient air through nasal interface, Abstract), the system comprising: a pressure generator (409, Fig 4) configured to generate compressed gas (409 is a compressed air source, Fig 4); a blending gas source (407, Fig 4; 407 is connected to blender 411, Fig 4) configured to provide blending gas (407 is a compressed oxygen source, Fig 4; oxygen blends with air in 411, Fig 4; 411 receives gas from 407 and 409 and controls fractional delivered O2 in 413, paragraph 0099); and a venturi valve (601, 611, and/or 505, Fig 7; Venturi configuration in 601 inside of 505, paragraph 0108; 505 can be variably adjusting, preferably automatic with valves, position of 611 relative to 505 can be adjusted by slide mechanism automatically, paragraph 0111) configured to receive the pressurized flow of breathable gas (601 directs ventilation gas into user’s nasal airway, paragraph 0107) and entrain ambient air into the pressurized flow of breathable gas during 
Allum fails to disclose an air amplifier configured to receive the compressed gas from the pressure generator and the blending gas from the blending gas source into the pressurized flow of breathable gas, and amplify a pressure of the pressurized flow of breathable gas that includes the blending gas.
However, Freitag, of the same field of endeavor, teaches modes, methods, systems, and devices for providing assisted ventilation to a patient (Abstract) including an air amplifier (pressure amplifier 164, Fig 8) configured to receive the compressed gas (oxygen from oxygen generator unit 160, Fig 8) from the pressure generator (160 connected to 164, Fig 8) into the pressurized flow of breathable gas (flow of gas going through 164, Fig 8), and amplify a pressure of the pressurized flow of breathable gas (pressure amplifier amplifies output of oxygen, paragraph 0086) to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an air amplifier in connection with the blender of the system, as taught by Freitag, to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (Freitag: paragraph 0086).  Amplifying the output of oxygen allows for the device to adapt to various pressure and 
Regarding Claim 6, Allum discloses a method for delivering a blending gas enriched pressurized flow of breathable gas (gas from gas delivery source and air entrained through entrainment port, systems and methods may include gas source, a gas delivery circuit, and a nasal interface allowing breathing ambient air through nasal interface, Abstract) with a delivery system (apparatus of Fig 4), the system comprising a pressure generator (409, Fig 4), a blending gas source (407, Fig 4; 407 is connected to blender 411, Fig 4), one or more sensors (sensors 419, 421, 415, 425, and/or 437, Fig 4; sensors listed, paragraph 0100), one or more physical computer processors (445 and/or 447, Fig 4), a venturi valve (601, 611, and/or 505, Fig 7; Venturi configuration in 601 inside of 505, paragraph 0108; 505 can be variably adjusting, preferably automatic with valves, position of 611 relative to 505 can be adjusted by slide mechanism automatically, paragraph 0111), and a subject interface (501, Fig 5) configured to communicate the pressurized flow of breathable gas from the venturi valve to the airway of the subject (501 brings gas from 505, 611, and/or 601 to subject, Figs 5 and 7), the subject interface including a conduit (507, Fig 5) and an interface appliance (515, Fig 5), the method comprising: locating the pressure generator, the blending gas source, and the venturi valve in a grouping (407, 409, 433, 505, and/or 601 are provided in a grouping and are connected to one another, Figs 4-7) remote from the interface appliance to reduce noise from the pressure generator, the blending gas source, and/or the venturi valve heard by the subject (409, 407, and 433 are located remotely from nasal interface, 400, Fig 4; 505 and/or 601 are located remotely from 515 since they are spaced apart from each other, Fig 7; the locations of the components being remote would reduce the noise due to their distance), coupling the pressure generator, the blending gas 

However, Freitag, of the same field of endeavor, teaches modes, methods, systems, and devices for providing assisted ventilation to a patient (Abstract) including an air amplifier (pressure amplifier 164, Fig 8); receiving the compressed gas from the pressure generator with the air amplifier (oxygen from oxygen generator unit 160, Fig 8); amplifying a pressure of the pressurized flow of breathable gas (flow of gas going through 164, Fig 8) with the air amplifier (pressure amplifier amplifies output of oxygen, paragraph 0086) to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an air amplifier in connection with the blender of the system, as taught by Freitag, to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (Freitag: paragraph 0086).  Amplifying the output of oxygen allows for the device to adapt to various pressure and volume demands required by the patient while also delivering the demands at the correct amount and at the correct time.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Allum et al. (US 2011/0214676) in view of Freitag et al. (US 2008/0135044) and Kenyon et al. (US 2017/0182270).

Allum fails to disclose wherein the venturi valve is located remotely from the interface appliance and is located within the pressure generator; an air amplifier configured to receive the compressed gas from the pressure generator and the blending gas from the blending gas source 
However, Freitag, of the same field of endeavor, teaches modes, methods, systems, and devices for providing assisted ventilation to a patient (Abstract) including an air amplifier (pressure amplifier 164, Fig 8) configured to receive the compressed gas (oxygen from oxygen generator unit 160, Fig 8) from the pressure generator (160 connected to 164, Fig 8) into the pressurized flow of breathable gas (flow of gas going through 164, Fig 8), and amplify a pressure of the pressurized flow of breathable gas (pressure amplifier amplifies output of oxygen, paragraph 0086) to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an air amplifier in connection with the blender of the system, as taught by Freitag, to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (Freitag: paragraph 0086).  Amplifying the output of oxygen allows for the device to adapt to various pressure and volume demands required by the patient while also delivering the demands at the correct amount and at the correct time.
Allum-Freitag combination fails to teach wherein the venturi valve is located remotely from the interface appliance and is located within the pressure generator.
However, Kenyon, of the same field of endeavor, teaches a CPAP device for delivering pressurized breathable gas to a patient (Abstract) including a venturi passage (137, Fig 11; connecting passage 137 as a venturi, paragraph 0148) being located remotely from the interface appliance (137 is located remotely from 110, Fig 11; 110 is a connecting nozzle, paragraph 0154; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the venturi valve to be located remotely, as taught by Kenyon, to achieve noise attenuation according to the representative diameter of the smallest diameter portion with better pressure drop characteristics (Kenyon: paragraph 0148).  It is also obvious that relocating the Venturi valve to be farther away from the nasal cushions of the device would not change the operation of the device since the Venturi valve would still be able to perform its function of letting gas through.  
Regarding Claim 4, Allum-Freitag-Kenyon combination teaches the blending gas source is configured such that the blending gas is oxygen (Allum: 407 is a compressed oxygen source, Fig 4; oxygen blends with air in 411, Fig 4; 411 receives gas from 407 and 409 and controls fractional delivered O2 in 413, paragraph 0099), and wherein the blending gas source is an oxygen concentrator, bottled compressed oxygen, or liquid oxygen (Allum: an oxygen generator or pump to create pressurized oxygen gas, oxygen source can be liquid oxygen, paragraph 0099).
Regarding Claim 5, Allum-Freitag-Kenyon combination teaches the one or more physical computer processors are configured such that controlling the pressure generator, the blending gas source, and the air amplifier to deliver the pressurized flow of breathable gas to the subject according to the bi-level positive pressure support therapy regime (Allum: algorithm to generate desired amount of airway pressure, paragraph 0016; 415 used to determine correct oxygen blender setting, paragraph 0099; 445 analyzes information and output therapies, paragraph 0103) 

Allum fails to disclose locating the venturi valve remotely from the interface appliance and locating it within the pressure generator; an air amplifier; receiving the compressed gas from the pressure generator with the air amplifier; receiving the blending gas from the blending gas 
However, Freitag, of the same field of endeavor, teaches modes, methods, systems, and devices for providing assisted ventilation to a patient (Abstract) including an air amplifier (pressure amplifier 164, Fig 8); receiving the compressed gas from the pressure generator with the air amplifier (oxygen from oxygen generator unit 160, Fig 8); amplifying a pressure of the pressurized flow of breathable gas (flow of gas going through 164, Fig 8) with the air amplifier (pressure amplifier amplifies output of oxygen, paragraph 0086) to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an air amplifier in connection with the blender of the system, as taught by Freitag, to meet the pressure and volume needs and to deliver the required volume of gas at the correct pressure and at the correct time (Freitag: paragraph 0086).  Amplifying the output of oxygen allows for the device to adapt to various pressure and volume demands required by the patient while also delivering the demands at the correct amount and at the correct time.
Allum-Freitag combination fails to teach locating the venturi valve remotely from the interface appliance and locating it within the pressure generator.
However, Kenyon, of the same field of endeavor, teaches a CPAP device for delivering pressurized breathable gas to a patient (Abstract) including a venturi passage (137, Fig 11; connecting passage 137 as a venturi, paragraph 0148) being located remotely from the interface appliance (137 is located remotely from 110, Fig 11; 110 is a connecting nozzle, paragraph 0154; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the venturi valve to be located remotely, as taught by Kenyon, to achieve noise attenuation according to the representative diameter of the smallest diameter portion with better pressure drop characteristics (Kenyon: paragraph 0148).  It is also obvious that relocating the Venturi valve to be farther away from the nasal cushions of the device would not change the operation of the device since the Venturi valve would still be able to perform its function of letting gas through.  
Regarding Claim 9, Allum-Freitag-Kenyon combination teaches the blending gas is oxygen (Allum: 407 is a compressed oxygen source, Fig 4; oxygen blends with air in 411, Fig 4; 411 receives gas from 407 and 409 and controls fractional delivered O2 in 413, paragraph 0099), and wherein the blending gas source is an oxygen concentrator, bottled compressed oxygen, or liquid oxygen (Allum: an oxygen generator or pump to create pressurized oxygen gas, oxygen source can be liquid oxygen, paragraph 0099).
Regarding Claim 10, Allum-Freitag-Kenyon combination teaches controlling the pressure generator, the blending gas source, and the air amplifier to deliver the pressurized flow of breathable gas to the subject according to a bi-level positive pressure support therapy regime (Allum: algorithm to generate desired amount of airway pressure, paragraph 0016; 415 used to determine correct oxygen blender setting, paragraph 0099; 445 analyzes information and output therapies, paragraph 0103) includes: determining inhalation phases and/or exhalation phases .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allum et al. (US 2011/0214676), Freitag et al. (US 2008/0135044), and Kenyon et al. (US 2017/0182270) as applied to Claims 1 and 6 above, and in further view of Matarasso (US 2006/0180149).
Regarding Claim 16, Allum-Freitag-Kenyon combination teaches the claimed invention of Claim 1.  Allum-Freitag-Kenyon combination also teaches the need for an easily portable system or a system that can be easily borne or worn by the patient (Allum: paragraph 0007) and the patient can wear or tote the ventilator and be mobile (Allum: paragraph 0102).  Allum-Freitag combination fails to teach the grouping is positioned within a portable bag.
However, Matarasso, of the same field of endeavor, teaches a system and method for provision of assisted breathing (Abstract) including a grouping is positioned within a portable bag (gas cylinder, user interface unit, thin tubing, and controller can be easily packed into a package of insignificant volume and weight, paragraph 0054; a package is a bag) to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the device or system in a package or bag, as taught by Matarasso, to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (Matarasso: paragraph 0054).  Since the device is already portable, it would be obvious to transport the device in a package or bag so that emergency medical personnel can more easily handle and carry the device.
Regarding Claim 17, Allum-Freitag-Kenyon combination teaches the claimed invention of Claim 6.  Allum-Freitag-Kenyon combination also teaches the need for an easily portable 
However, Matarasso, of the same field of endeavor, teaches a system and method for provision of assisted breathing (Abstract) including a grouping is positioned within a portable bag (gas cylinder, user interface unit, thin tubing, and controller can be easily packed into a package of insignificant volume and weight, paragraph 0054; a package is a bag) to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the device or system in a package or bag, as taught by Matarasso, to allow emergency medical personnel to carry the device as first aid equipment for civilian and military applications and allow the device to be used by emergency medical staff at accident scenes and unpopulated areas (Matarasso: paragraph 0054).  Since the device is already portable, it would be obvious to transport the device in a package or bag so that emergency medical personnel can more easily handle and carry the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including portable ventilation devices that can be packaged or carried.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773